NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


AIDA PEREZ HERRERA,                              No. 14-73221

             Petitioner,                         Agency No. A201-280-430

   v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 20, 2016**

Before:       CANBY, TASHIMA, and NGUYEN, Circuit Judges.

        Respondent’s unopposed motion to supplement the record is granted.

        Aida Perez Herrera, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) order denying her application for withholding of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006), and de novo due process contentions, Larita-Martinez v.

INS, 220 F.3d 1092, 1095 (9th Cir. 2000). We deny the petition for review.

      Substantial evidence supports the agency’s dispositive conclusion that

Perez Herrera failed to establish the government of Mexico was or would be

unwilling or unable to control her alleged persecutor. See Castro-Perez v.

Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (considering country reports and

petitioner’s specific case in determining petitioner failed to establish the

government was unable or unwilling to control persecutors); see also Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (record did not compel finding

government unwilling or unable to control private persecutors where police took

reports and investigated complaints, though unable to solve crimes). We reject

Perez Herrera’s contention that the agency failed to consider all the evidence.

Thus, Perez Herrera’s claim for withholding of removal fails.

      Finally, we reject Perez Herrera’s due process claim because she failed to

establish the IJ’s time limitation on closing arguments prejudiced her case. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (explaining that a petitioner must

                                           2                                   14-73221
show prejudice to establish a due process violation).

      The 90-day stay of proceedings granted October 6, 2015, has expired.

Respondent’s motion to lift the stay is denied as moot.

      PETITION FOR REVIEW DENIED.




                                         3                               14-73221